                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

ERIC HART,

              Plaintiff,

       v.                                            Case No. 3:18-cv-00567-JPG-RJD

ALFONSO DAVID,

              Defendant.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

the defendant and that this matter is DISMISSED WITH PREJUDICE.

DATED: June 20, 2019



                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:    s/Tina Gray
                                                         Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
